DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding claim 1, line 2, “elements” should be changed to --element--.
Regarding claim 18, it should be dependent on claim 17 instead of claim 16.
Regarding claims 2-20, they are dependent on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1, the claim recites a sensing element comprising a substrate and “at least one high surface energy region”. This wording includes the possibility that the at least one high surface energy region is completely separate from the substrate; however, based upon the Applicant’s definition of the term “high surface energy region” in the specification, it is unclear as to how this region would be independent from the substrate and it appears as though this region requires the substrate. The claimed limitation should be amended to clarify that the substrate (or surface of the substrate) comprises the at least one high surface energy region.
	Regarding claims 2-20, they are dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guder et al. (US 2017/0356899 A1) (hereinafter Guder).
As best understood regarding claim 1, Guder teaches a respirator [mask] (Para [0087]) comprising a sensing element [sensor] (see Figs. 14-16), wherein the sensing element comprises:
a substrate comprising an electrically non-conductive surface [cellulose substrate] (Para [0087], see Fig. 15A);
at least one high surface energy region [pure cellulose paper having water contact angle of less than 90 degrees]; and
an electrode pair structure disposed on the electrically non-conductive surface (see Figs. 15A-15C), the electrode pair structure comprises at least one pair of electrodes having a gap therebetween [interdigitated electrode pair], and at least one of the electrodes is at least partially within the at least one high surface energy region [electrode printed in region of the cellulose paper] (Para [0087], see Figs. 15A-15C), and the sensing element is configured to sense fluid-soluble particulate matter [sensor detects electrical resistance of conductance between electrodes] (Para [0134]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al. (JP 2014-202726 A) (hereinafter Izawa) in view of Patil et al. (WO 2017/069756 A1) (hereinafter Patil).
As best understood regarding claim 1, Izawa teaches a humidity sensor [10] comprising a substrate [12] comprising an electrically non-conductive substrate 
Izawa fails to teach wherein the sensing element is integrated with a respirator comprising the sensing element. Patil teaches a respirator comprising a sensing element [module mounted inside a face mask comprising sensors such as a humidity sensor] (see Abstract, Figs. 1-4). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Izawa with Patil such that the sensing element of Izawa is integrated with a respirator in order to sense humidity in the respirator environment.
Regarding claim 3, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, in addition to wherein electrodes in the at least one pair of electrodes are positioned co-planar with respect to one another (see Izawa Figs. 1-2).
Regarding claim 4, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, in addition to wherein when the sensing element is configured to sense fluid soluble particulate matter, a liquid layer is disposed in the gap such that the liquid layer is in contact with both electrodes in the at least one pair of electrodes 
Regarding claim 5, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, in addition to wherein the substrate further comprises at least one low surface energy region [region of insulating film 14 with no moisture sensitive film 17] (see Izawa Figs. 1-2).
Regarding claim 6, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, in addition to further comprising a filtering element disposed around the surface of at least one electrode, such that a fluid must substantially pass through the filtering element to reach the electrode [moisture sensitive film 17 disposed around the surface of at least one electrode] (see Izawa Figs. 1-2).
Regarding claim 9, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, in addition to wherein the at least one high surface energy region comprises a hygroscopic material [moisture sensitive film 17] (see Izawa description of First embodiment and Figs. 1-2).
Regarding claim 10, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, in addition to wherein the at least one high surface energy region is fully circumscribed by a low surface energy region [region with moisture sensitive film 17 circumscribed by region of insulating film 14 with no moisture sensitive film 17] (see Izawa Fig. 1).
Regarding claim 11, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, in addition to wherein the water dissolvable ion content of the high surface energy regions is less than 1E-9 moles ion/mm2 [region with moisture 
Regarding claim 12, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, in addition to further comprising at least one of a layer of hygroscopic material and a layer of a salt disposed on the high surface energy regions [moisture sensitive film 17] (see Izawa description of First embodiment and Figs. 1-2).
Regarding claim 16, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, in addition to further comprising a protective film disposed on the surface of the element [moisture sensitive film 17 can be considered as protective] (see Izawa description of First embodiment and Figs. 1-2).

Claims 2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa in view of Patil as applied to claim 1 above, and further in view of Roth et al. (US 2013/0257460 A1) (hereinafter Roth).
Regarding claim 2, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, except for further comprising two or more pairs of electrodes. Roth teaches a sensing element configured to sense fluid-soluble particulate matter comprising two or more pairs of sensing electrodes (see Abstract, Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Izawa in view of Patil with Roth such to comprise two or more pairs of electrodes, in order to enhance sensor accuracy.
Regarding claim 14, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, except for wherein the electrode pair structure comprises four 
Regarding claim 15, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, except for wherein the electrode pair structure comprises three electrodes, A, B, and C, further wherein two pairs of electrodes are formed, A-C, and B-C, and electrode C is common to both electrode pairs. Roth teaches a sensing element configured to sense fluid-soluble particulate matter comprising three electrodes with pairs formed A-C and B-C [142-150 and 146-150] (see Abstract, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Izawa in view of Patil with Roth such that the electrode structure comprises two pairs of electrodes formed A-C and B-C with C in common, in order to enhance sensor accuracy.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa in view of Patil as applied to claim 1 above, and further in view of Litt et al. (Siloxane Zwitterions: Synthesis and Surface Properties of Crosslinked Polymers). 
Regarding claims 7-8, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, except for wherein the at least one high surface energy region .

Claims 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa in view of Patil as applied to claims 1 and 6 above, and further in view of Guder.
Regarding claim 13, Izawa in view of Patil as applied to claim 1 above teaches the claimed invention, in addition to further comprising a layer of hygroscopic material disposed on the high surface energy regions [moisture sensitive film 17] (see Izawa description of First embodiment and Figs. 1-2). Izawa in view of Patil fails to teach an additional layer of salt on the high surface energy regions. Guder teaches a sensing element wherein the inclusion of a salt layer improves sensor sensitivity (Para [0141-0145]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Izawa in view of Patil with Guder such to further comprise a salt layer on the high surface energy region in order to improve sensor sensitivity.
Regarding claim 17, Izawa in view of Patil as applied to claim 6 above teaches the claimed invention, except for wherein the filtering element is adhered to the surface by an adhesive foam. Guder teaches a sensing element having a surface equipped with 
Regarding claim 18, Izawa in view of Patil and Guder as applied to claim 17 above teaches the claimed invention, except for wherein the foam has an ion content of less than 1000 ppm. Guder additionally teaches wherein the ionic conductivity of adsorbed water of a humidity sensor affects sensor sensitivity (Para [0078-0080]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Izawa in view of Patil and Guder to choose a foam having an ion content of less than 1000 ppm in order to minimize the affect on sensor sensitivity. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa in view of Patil as applied to claim 9 above, and further in view of Cremins (US 2014/0273082 A1) (hereinafter Cremins).
Regarding claims 19-20, Izawa in view of Patil as applied to claim 9 above teaches the claimed invention, except for wherein the hygroscopic material is a polyol, wherein the polyol is a sugar alcohol. Cremins teaches the usage of sugar alcohol as a membrane stabilizer for a surface (Para [0094]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Izawa in view of Patil with Cremins such that the hygroscopic material is a polyol sugar alcohol in order to improve surface stability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861